Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered July 18, 1995, convicting him of robbery in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was not legally sufficient to establish his use of force beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to *519establish the defendant’s use of force beyond a reasonable doubt. The People produced evidence that the defendant put the victim in a bear hug and wrestled with her for five or ten seconds before he was able to take her money. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Copertino, Sullivan and McGinity, JJ., concur.